Electronically Filed
                                                    Supreme Court
                                                    SCPW-13-0000288
                                                    22-AUG-2013
                                                    01:43 PM



                         SCPW-13-0000288

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       LINDA N. GUERRA, CARRIE Y. KAWAMOTO, and VIOLET M.
 ANDERSON, Personal Representatives of the Estate of Peggy Yen,
                          Petitioners,

                               vs.

EDWIN C. NACINO, JUDGE OF THE CIRCUIT COURT OF THE FIRST CIRCUIT,
                        Respondent-Judge,

                               and

       GLENN ROBERT OAKES; CYNTHIA RUTH OAKES; ASSOCIATION
 OF APARTMENT OWNERS OF WAIKIKI SHORE, INC.; MORTGAGE ELECTRONIC
        REGISTRATION SYSTEMS, INC., a foreign corporation,
                            Respondents.


                       ORIGINAL PROCEEDING
                     (CIV. NO. 11-1-0520-03)

  ORDER DENYING WITHOUT PREJUDICE PETITION FOR WRIT OF MANDAMUS
(By: Nakayama, Acting C.J., Acoba, McKenna, and Pollack, JJ., and
   Circuit Judge Kubo, in place of Recktenwald, C.J., recused)

          Upon consideration of the March 27, 2013 petition for a
writ of mandamus filed by petitioners Linda N. Guerra, Carrie Y.
Kawamoto, and Violet M. Anderson, as the Personal Representatives
of the Estate of Peggy Fujiko Yen, the May 2, 2013 oral
representation from petitioners’ counsel that the foreclosure
action settled but the settlement needs to be approved by the
probate court, the May 2, 2013 oral request from petitioners’
counsel that the court refrain from acting on the mandamus
petition pending the probate court’s approval of the settlement,
the July 19, 2013 order to show cause why the petition should not
be dismissed, and the August 2, 2013 response to the order to
show cause filed by petitioners, it appears that the mandamus
petition has been pending for more than four months and although
petitioners have recently submitted a petition for approval to
the probate court, the parties are still negotiating the terms of
the form of the written settlement agreement and a specific time
period for the underlying matter to be completely resolved is
uncertain.   Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of
mandamus is dismissed without prejudice.
          DATED: Honolulu, Hawai#i, August 22, 2013.
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Edward H. Kubo